Case 19-70728-JAD           Doc 52     Filed 06/08/20 Entered 06/08/20 11:32:39 Desc Main
                                       Document     Page 1 of 1    DEFAULT O/E JAD

                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                :      Bankruptcy No. 19-70728-JAD
         Timothy E. Gordon and                        :
         Wendy A. Gordon,                             :      Chapter 13
                                    Debtors           :
         Timothy E. Gordon and                        :      Docket No.
         Wendy A. Gordon,                             :
                                    Movant            :      Related to Docket No. 50
                        v.                            :
                                                                                               FILED
         FCI Lender Services,                         :
                                                                                               6/8/20 9:57 am
                                Respondent            :
         Ronda J. Winnecour, Esquire,                 :                                        CLERK
         Chapter 13 Trustee,                          :                                        U.S. BANKRUPTCY
                       Additional Respondent          :                                        COURT - :'3$

                                                  ORDER

         AND NOW, on this ________
                           8th             June
                                   day of __________________, 2020, upon consideration of the

within Motion to Approve Loan Modification Agreement, it is hereby ORDERED and DECREED as

follows:

   1. The Loan Modification Agreement between the Debtors and FCI Lender Services is approved.

   2. The terms of the modification are as follows:

             a. The maturity date for the loan will be June 1, 2029.

             b. The new principal balance will be Thirty-One Thousand Six Hundred Seventy-Four

                 Dollars and forty-six cents ($31,674.46).

             c. Any arrears and/or past due amounts have been included in the new principal balance.

             d. The monthly payment will be Three Hundred Seventy Dollars and three cents ($370.03).

                 The monthly payment includes the principal and interest payment. The interest rate will

                 be 6.00%. This payment will be in place for one hundred eight months (108) months. The

                 first payment will be due June 1, 2020.

   3. An amended Chapter 13 Plan shall be filed within thirty (30) days from the date of this Order

         incorporating the terms of thee loan modification agreement.
                                                           agreeme
                                                                ment
                                                                me nt.
                                                                    t.


                                                             ______________________________________
                                                             ____
                                                                ____
                                                                _______
                                                                      _____
                                                                      ___
                                                                        __
                                                                        _ _____
                                                                              _ ______
                                                                                    _ __________________
                                                             Jeffery A. DDeller
                                                                           eller
                                                             United States Bankruptcy Judge
